DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latimer, III et al. (US 7,237,829 B2).
Regarding claim 1, Latimer, III et al. disclose rear side members (Fig. 4, 22 and 52) which are provided on both sides in a vehicle width direction at a 5vehicle rear, and extend in a vehicle length direction (Fig. 4 illustrates rear side members 22 and 52 provided on both sides in the vehicle width direction and illustrates the extension in a vehicle length direction); and a rear suspension member (Fig. The crumple portions 94 are ribs or arcuate recesses formed in the rear support member 52 that slightly weaken the rear support member”, i.e. there are portions of 32 that have lower rigidity than the reinforcing member due to the fact that 32 contains the fragile or weaker portions). 

[AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    538
    1512
    media_image1.png
    Greyscale


As to claim 2, Latimer, III et al. disclose wherein the lower portion of the reinforcing member (32) includes a ridgeline along the ridgeline of the bottom surface portion at the rear portion of the rear 
Regarding claims 3-4, Latimer, III et al. disclose wherein 25the fastening portion of the rear side members to the rear portion of the rearsuspension members (24/30), and a front end of the reinforcing member (32), are apart from each other (Fig. 4 illustrates the front end of 32 and suspension members apart from each other).  

Additional Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lipa et al. (US 2018/0148095 A1) disclose a rear portion of a vehicle side member with a slope shape that inclines downward in the rear direction of the vehicle.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612